CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES G, FLOATING RATE NOTES DUE 2016 (1) Excludes accrued interest, if any. (2) The filing fee of $29,025 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. PRICING SUPPLEMENT NO. 4 Filed Pursuant to Rule 424(b)(3) Dated September 29, 2011 to Registration No. 333-173364 PROSPECTUS SUPPLEMENT Dated April 7, 2011 and PROSPECTUS Dated April 7, 2011 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 2.05% NOTES DUE 2016 (REOPENING) SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 2.05% Notes Due 2016 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date/Pricing Effective Time: September 29, 2011 Settlement Date (Original Issue Date): October 4, 2011 Maturity Date: August 1, 2016 Principal Amount: $250,000,000.The notes offered hereby constitute a further issuance of, and will be consolidated with, the $750,000,000 aggregate principal amount of Medium-Term Notes, Series G, 2.05% Notes Due 2016 issued by us on July 29, 2011. The notes offered hereby will have the same CUSIP number as the previously issued Medium-Term Notes, Series G, 2.05% Notes Due 2016 and will trade interchangeably with the previously issued Medium-Term Notes, Series G, 2.05% Notes Due 2016 immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of Medium-Term Notes, Series G, 2.05% Notes Due 2016 will be $1,000,000,000. Price to Public (Issue Price): 100.438784%, plus accrued interest Dealers' Commission: 0.35% (35 basis points) of the principal amount Accrued Interest: All-in-price: 100.088784%, plus accrued interest Net Proceeds to Issuer: $250,221,960, plus accrued interest Coupon 2.05% Yield to Maturity: 1.954% Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Payment Dates: Interest will be paid semi-annually on the 1st of February and August of each year, commencing February 1, 2012 and ending on the Maturity Date Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Barclays Capital Inc. (50.00%) RBS Securities Inc. (50.00%) Billing and Delivery Agent: RBS Securities Inc. Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association CUSIP: 14912L4X6 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROSPECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE.
